Exhibit 10.4

THE DIME BANK

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Agreement is effective April 7, 2005, and is entered into among The Dime
Bank (the “Bank”), a Pennsylvania Banking Corporation, the principal offices for
which are located at 820 Church Street, Honesdale, PA 18431 (the “Bank”),
Dimeco, Inc., a Bank Holding Company (the “Holding Company”) located at the same
address, and Gary C. Beilman (“Executive”).

Whereas, the Bank and the Holding Company recognize the substantial contribution
Executive has made to the Bank and the Holding Company, and the Bank and the
Holding Company wish to protect the Executive’s position with the Bank for the
period provided in this Agreement, and in the event of a Change in Control of
the Bank and/or Holding Company, for the two (2) year period thereafter; and

Whereas, Executive has agreed to serve in the employ of the Bank in the capacity
of Chief Financial Officer;

Now, therefore, the parties agree as follows:

 

1. Term of Agreement.

This Agreement shall continue in effect for the thirty-six-month period
beginning as of the date hereof, and may be extended by the Board of Directors
of the Bank (the “Board”) for additional one-year terms as set forth below.

 

2. Extension by Board.

Commencing on third anniversary hereof, and continuing annually thereafter, the
Board may extend the term of this Agreement for additional one-year periods. The
Board will review the Agreement and the Executive’s performance annually
beginning in advance of the third anniversary hereof for purposes of determining
whether to extend the term, and will include the review and extension or
non-extension in the minutes of the next-to-occur meeting of the Board.

 

3. Change in Control Followed by Termination of Employment.

Upon occurrence of a Change in Control of the Bank and/or Holding Company
followed by termination of Executive’s employment within two years following the
Change in Control, the provisions of Section 5 shall apply unless such
termination is because of death, disability, retirement, Termination for Cause
or the Executive’s voluntary resignation not covered by subparts (i) through
(iv) below. Executive shall have the right to elect to voluntarily terminate her
employment within two years following a Change in Control in the event that
Executive suffers any of the following: (i) any material loss of title, office,
or significant authority or responsibility, (ii) any material reduction in
annual compensation or benefits in excess of ten percent (10%) of the monetary
value of her current compensation and benefits, (iii) relocation of Executive’s
principal office by more than 30 miles from its location immediately subsequent
to the Change in Control, or (iv) failure by the Bank to obtain satisfactory
agreement from any successor to assume the obligations and liabilities of this
Agreement.

 

- Page 1 -



--------------------------------------------------------------------------------

4. Definitions.

(A) Change in Control. A “Change in Control” of the Bank or Holding Company
shall mean an event of a nature that: (i) would be required to be reported in
response to Item 1 of the Current Report on Form 8-K, as in effect on the date
hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”); or (ii) results in a Change in Control of the
Bank or the Holding Company within the meaning of the Federal Deposit Insurance
Act; or (iii) without limitation such a Change in Control shall be deemed to
have occurred at such time as (a) any “person” (as the term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of voting
securities of the Bank or the Holding Company representing 25% or more of the
Bank’s or the Holding Company’s outstanding voting securities or right to
acquire such securities except for any voting securities of the Bank purchased
by the Holding Company and any voting securities purchased by any employee
benefit plan of the Bank or the Holding Company, or (b) individuals who
constitute the Board on the date hereof (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least three-quarters of the Directors comprising the Incumbent
Board, or whose nomination for election by the Holding Company’s stockholders
was approved by a Nominating Committee solely composed of members which are
Incumbent Board members, shall be, for purposes of this clause (b), considered
as though he were a member of the Incumbent Board, or (c) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Holding Company or similar transaction occurs or is
effectuated in which the Bank or Holding Company is not the resulting entity.

(B) Termination for Cause. “Termination for Cause” shall mean termination
because of Executive’s personal dishonesty, incompetence, willful misconduct,
conduct damaging the reputation of the Bank or the Holding Company, any breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties, willful violation of any law, rule, or regulation (other than
traffic violations or similar offenses) or final cease and desist order, or
material breach of any provision of this Agreement. Notwithstanding the
foregoing, Executive shall not be deemed to have been Terminated for Cause
unless and until there shall have been delivered to Executive a Notice of
Termination which shall include a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the members of the Board at a
meeting of the Board called and held for that purpose (after reasonable notice
to Executive and an opportunity for Executive, together with counsel, to be
heard before the Board), finding that in the good faith opinion of the Board,
Executive was guilty of conduct justifying Termination for Cause and specifying
the particulars thereof in detail. Executive shall not have the right to receive
compensation or other benefits for any period after the Date of Termination for
Cause. During the period beginning on the date of the Notice of Termination for
Cause pursuant to Section 6 hereof through the Date of Termination for Cause,
stock options and related limited rights granted to Executive under any stock
option plan shall not be exercisable nor shall any unvested awards granted to
Executive under any stock benefit plan of the Bank, the

 

- Page 2 -



--------------------------------------------------------------------------------

Holding Company, or any subsidiary or affiliate thereof, vest. At the Date of
Termination for Cause, such stock options and related limited rights and such
unvested awards shall become null and void and shall not be exercisable by or
delivered to Executive at any time subsequent to such Date of Termination for
Cause.

 

5. Termination Benefits.

(A) Sum Payable. Upon the occurrence of a Change in Control, followed by the
termination of the Executive’s employment within two years following the Change
in Control due to (1) Executive’s termination as outlined above in subparts (i),
(ii), (iii) or (iv) of Section 3, or (2) Executive’s dismissal, unless such
dismissal is due to Termination for Cause, the Bank and the Holding Company
shall pay Executive, or in the event of her subsequent death, her beneficiary or
beneficiaries, or her estate, as the case may be, a sum equal to three (3) times
Executive’s average annual compensation for the five most recent taxable years
that Executive has been employed by the Bank or such lesser number of years in
the event that Executive shall have been employed by the Bank for less than five
years. Such average annual compensation shall include base salary, commissions,
bonuses, any other cash compensation, contributions or accruals on behalf of
Executive to any pension and/or profit sharing plan, director or committee fees
and fringe benefits paid or to be paid to the Executive in any such year and
payment of any expense items without accountability or business purpose or that
do not meet the Internal Revenue Service requirements for deductibility by the
Bank; provided, however, that any payment under this provision and subsection
5(B) below shall not exceed three (3) times the Executive’s average annual
compensation. At the election of Executive, which election is to be made prior
to a Change in Control, such payment shall be made in a lump sum as of
Executive’s Date of Termination. In the event that no election is made, payment
to Executive will be made on a monthly basis in approximately equal installments
over the ensuing thirty-six (36) months.

(B) Life and Medical Insurance Coverage. Upon the occurrence of a Change in
Control of the Bank or the Holding Company followed by Executive’s voluntary (as
outlined above in subparts (i), (ii), (iii) or (iv) of Section 3) or involuntary
termination of employment within two years following the Change in Control,
other than Termination for Cause, the Bank shall cause to be continued all
benefit coverages provided under the Bank’s (or its successor’s) employee
welfare benefit plans and programs, including but not limited to life, medical
and dental insurance coverage substantially equivalent to the coverage
maintained by the Bank or Holding Company for Executive prior to his severance,
except to the extent such coverage may be changed in its application to all Bank
or Holding Company employees on a nondiscriminatory basis. Such coverage and
payments shall cease upon the expiration of thirty-six (36) full calendar months
following the Date of Termination. Notwithstanding the foregoing, if prior to
the expiration of thirty-six (36) calendar months following the Date of
Termination, the Executive becomes enrolled in another group plan or policy
providing for medical and/or dental benefits, then the foregoing medical and/or
dental coverage shall terminate on the date that such enrollment becomes
effective. Upon the expiration of thirty-six (36) full calendar months following
the Date of Termination, and if the Executive has not become enrolled in another
group plan or policy providing for medical and/or dental benefits prior to such
time, Executive, and if applicable, his dependents, will be eligible to elect
COBRA continuation coverage in accordance with the then-in-effect terms and
conditions of the available coverages for employee welfare benefit plans.

 

- Page 3 -



--------------------------------------------------------------------------------

(C) Section 280G. Notwithstanding the preceding paragraphs of this Section 5, in
no event shall the aggregate payments or benefits to be made or afforded to
Executive under said paragraphs (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, and in order to avoid such a result, Termination Benefits will be
reduced, if necessary, to an amount (the “Non-Triggering Amount”), the value of
which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s “base amount,” as determined in accordance with said Section 280G.
The allocation of the reduction required hereby among the Termination Benefits
provided by the preceding paragraphs of this Section 5 shall be determined by
Executive.

 

6. Notice of Termination.

(A) Form. Any purported termination by the Bank or by Executive in connection
with a Change in Control shall be communicated by a written “Notice of
Termination” which shall include the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

(B) Date of Termination. “Date of Termination” shall mean the date specified in
the Notice of Termination (which, in the instance of Termination for Cause,
shall not be less than thirty (30) days from the date such Notice of Termination
is given); provided, however, that if a dispute regarding the Executive’s
termination exists, the “Date of Termination” shall be determined in accordance
with Section 6(C) of this Agreement.

(C) Dispute. If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, except upon the occurrence of
a Change in Control and voluntary termination by the Executive in which case the
Date of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected)
and provided further that the Date of Termination shall be extended by a notice
of dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute in connection with a Change in
Control, in the event that the Executive is terminated for reasons other than
Termination for Cause, the Bank will continue to pay Executive the payments and
benefits due under this Agreement in effect when the notice giving rise to the
dispute was given (including, but not limited to, her current annual salary) and
continue her as a participant in all compensation, benefit, and insurance plans
in which she was participating when the notice of dispute was given, until the
earlier of: (1) the resolution of the dispute in accordance with this Agreement;
or (2) the expiration of the remaining term of this Agreement as determined as
of the Date of Termination. Amounts paid under this Section 6(C) are in addition
to all other amounts due under this Agreement and shall not be offset against or
reduce any other amounts due under this Agreement.

 

- Page 4 -



--------------------------------------------------------------------------------

7. Source of Payments.

It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Bank.
Further, the Holding Company guarantees such payment and provision of all
amounts and benefits due hereunder to Executive.

 

8. Effect on Prior Agreements and Existing Benefit Plans.

This agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to her without reference to this Agreement.
Nothing in this Agreement shall confer upon Executive the right to continue in
the employ of Bank or shall impose on the Bank any obligation to employ or
retain Executive in its employ for any period.

 

9. No Attachment.

(A) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(B) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank, and their respective successors and assigns.

 

10. Modification and Waiver.

(A) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(B) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

- Page 5 -



--------------------------------------------------------------------------------

11. Required Regulatory Provisions.

(A) The Board of Directors may terminate Executive’s employment at any time, but
any termination by the Board of Directors, other than Termination for Cause,
shall not prejudice Executive’s right to compensation or other benefits under
this Agreement. Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Cause as defined in
Section 4 above.

(B) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
§1818(e)(3) or (g)(1)), the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank will (i) pay Executive all
or part of the compensation withheld while the contract obligations were
suspended and (ii) reinstate any of the obligations which were suspended.

(C) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(l) of the Federal Deposit Insurance Act (12 U.S.C. §1818(e)(4) or (g)(1)),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

(D) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, all obligations of the Bank under this contract shall
terminate as of the date of default, but this paragraph shall not affect any
vested rights of the contracting parties.

(E) Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. §1828(k) and any rules
and regulations promulgated thereunder.

 

12. Reinstatement of Benefits Under Section 11(B).

In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 11(B) hereof (the “Notice”) during the term of this Agreement and a
Change in Control, as defined herein, occurs, the Bank will assume its
obligation to pay and Executive will be entitled to receive all of the
termination benefits provided for under Section 5 of this Agreement upon receipt
of a dismissal of charges in the Notice.

 

13. Severability.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

- Page 6 -



--------------------------------------------------------------------------------

14. Headings for Reference Only.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

15. Governing Law.

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the Commonwealth of Pennsylvania, but only to
the extent not preempted by Federal law.

 

16. Arbitration.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank’s main office, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of her right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

17. Payment of Costs and Legal Fees.

All reasonable costs and legal fees paid or incurred by Executive pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Bank (which payments are guaranteed by the Holding
Company pursuant to Section 7 hereof) if Executive is successful pursuant to a
legal judgment, arbitration or settlement.

 

18. Indemnification.

(A) The Bank shall provide Executive (including her heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and her
heirs, executors and administrators) to the fullest extent permitted under
Federal law against all expenses and liabilities reasonably incurred by her in
connection with or arising out of any action, suit or proceeding in which she
may be involved by reason of her having been a director or officer of the Bank
(whether or not she continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements.

(B) Any payments made to Executive pursuant to this Section are subject to and
conditioned upon compliance with 12 C.F.R. §545.121 and any rules or regulations
promulgated thereunder.

 

- Page 7 -



--------------------------------------------------------------------------------

19. Successor to the Bank

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business assets of the Bank, expressly and unconditionally to assume and agree
to perform the Bank’s obligations under this Agreement. Accordingly, any
reference herein to the Bank or the Holding Company whereby a performance
obligation toward the Executive is created, such obligation shall apply to any
such successor entity.

 

20. Date Signed: April 7, 2005

 

ATTEST:     THE DIME BANK /s/ Linda S. Tallman     /s/ William E. Schwarz Linda
S. Tallman, Secretary    

William E. Schwarz

Chairman of the Board

ATTEST:     DIMECO, INC.
(Guarantor) /s/ John F. Spall     /s/ William E. Schwarz John F. Spall,
Secretary    

William E. Schwarz

Chairman of the Board

ATTEST:     FOR THE BOARD OF DIRECTORS /s/ Linda S. Tallman     /s/ John S.
Kiesendahl Linda S. Tallman, Secretary    

John S. Kiesendahl

Chairman, Compensation Committee

WITNESS:     EXECUTIVE /s/ Barbara J. Genzlinger     /s/ Gary C. Beilman    
Gary C. Beilman

 

- Page 8 -